Merbick, C. J.,
concurring. I do not think a party who has entered into a written contract, may repudiate the same on the pretence of a violation of the contract by the opposite party. The very object of a contract is to make a special law between the parties, by which to adjust their rights in the event of a refusal to comply or a violation of the contract by cither.
Whenever, therefore, it appears that the parties have entered into a contract, and either party insists upon the same, it cannot be disregarded.
In the case of Hogan v. Gibson, 12 La. 460, this court held, that if the plaintiff sued upon a quantum, meruit, and the defendant proved a special contract, plaintiff could not recover. See also Allen v. Martin, 7 N. S. 300.
In the present case, the plaintiff has alleged the existence of a contract, but he avers that it has been annulled by defendants. The testimony (including the contract) lias all been, received without objection. It shows, as I think, that plaintiff is entitled to recover the amount awarded by the lower court, on account of the breach of the contract by the defendants, and I concur in the decree on this ground.
Laxd, J., concurred in this opinion.